®AO [54 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COUR |

 

_——_—_————————
- 1/16/2020

 

 

Southern District of wYY FUN
Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.
BLOOOM, INC.,

Defendant (s),

Notice is hereby given that, subject to approval by the court,

CASE NUMBER: _ 1:19-cv-10842

 

BLOOOM, INC. substitutes
(Party (s) Name)

 

Christopher P. Di Giulio , State Bar No. _2184174 as counsel of record in

(Name of New Attommey)

place of _Jonathan Jongha Kim, of Cooley LLP

 

(Name of Attorney (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: Law Office of Christopher P. Di Giulio, P.C.
Address: 180 West 80th Street, Suite 209, New York, NY 10024
Telephone: (212) 514-7800 Facsimile (212) 514-7838

 

E-Mail (Optional): _chris@cpdglaw.com

I consent to the above substitution.

 

I consent to being Pd

Date: | ) Y L CMO

| consent to the above substitution.
Date: lA4 Z202 0
7 7 = =
The substitution of attorney is hereby approved and so ORDERED.

Date: January 16, 2020
New York, New York

 

 

Blooom, Inc., by:

 

Q Mux NAL WS BB UL fas

 

fi (Signature of Party (s))

<<.

 

Gigwattire of Former Attorney (s))

Bee
CPS.

 

(Signature of New Attomey)

O7-

ANALISA TORRES
United States District Judge

[Note: A separate consent order of substitution must be filed by each new auurney wisning w enter an appearance.]

 
